Case 2:20-cr-01128 Document 8 Filed on 10/22/20 in TXSD Page 1 of 2

United States Courts ~
Southern District of Texas
FILED 22
UNITED STATES DISTRICT COURT OCT 992 7020
SOUTHERN DISTRICT OF TEXAS David J. Bradley
Clerk of Court
CORPUS CHRISTI DIVISION
UNITED STATES OF AMERICA §
§
Vv. § CRIMINAL NUMBER:
§ C 2
WILLIAM BRANDON MOTT § - C 0 ™ 1 1 8

INDICTMENT

THE GRAND JURY CHARGES THAT:
COUNT ONE
On or about September 23, 2020, in the Corpus Christi Division of the Southern District of
Texas and elsewhere within the jurisdiction of the Court, the defendant,
WILLIAM BRANDON MOTT,

did knowingly and intentionally possess with intent to distribute a controlled substance. This
.. violation involved more than one (1) kilogram of a mixture or substance containing a detectable

amount of heroin, that is, approximately two and fifty-six hundredths (2.56) kilograms (gross

weight) of a mixture or substance containing a detectable amount of heroin, a Schedule I

controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).

COUNT TWO
On or about September 23, 2020, in the Corpus Christi Division of the Southern District

- of Texas and within the jurisdiction of the Court, the defendant,
Case 2:20-cr-01128 Document8 Filed on 10/22/20 in TXSD_ Page 2 of 2

WILLIAM BRANDON MOTT,
did knowingly and intentionally possess with intent to distribute a controlled substance. This
violation involved more than five (5) kilograms of a mixture or substance containing a detectable
amount of cocaine, approximately five and seventy-eight hundredths (5.78) kilograms (gross
weight) of a mixture or substance containing a detectable amount of cocaine, a Schedule II
controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).

A TRUE BILL:

 

| A TRUE BILL:
| ORIGINAL SIGNATURE ON FILE
\ FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

by: Mbit foe
RISTOPHER MARIN

Assistant United States Attorney

 
